UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                              )
UNITED STATES OF AMERICA                      )
                                              )
               Plaintiff,                     )
                                              )
        v.                                    )               Civil Action No. 10-1728 (PLF)
                                              )
$9,928.00 IN UNITED STATES CURRENCY,          )
seized on March 26, 2010, from inside a trash )
can in Cordell Evans’ bedroom at              )
525 Somerset Place, N.W., Washington, D.C.,   )
                                              )
                       Defendant.             )
__________________________________________)


                                   MEMORANDUM OPINION

               This matter is before the Court on the unopposed motion of plaintiff, the United

States of America, for a default judgment and final order of forfeiture against the defendant

property under 18 U.S.C. § 983(a) and 21 U.S.C. § 881(a)(6). The defendant property is

$9,928.00 in United States currency, described as having been “found on March 26, 2010, during

the execution of a warrant to search a duplex home at the address of 525 Somerset Place, N.W.,

Washington, D.C.” Complaint (“Compl.”) [Dkt. No. 1] ¶ 2. Upon consideration of the

government’s verified complaint, its pending motion, the affidavit in support of default, the

relevant legal authorities, and the entire record in this case, the Court will grant the government’s

motion for default judgment and enter a final order of forfeiture.

               Officers of the Metropolitan Police Department seized the defendant property

from a trash can in the bedroom of Mr. Cordell Evans on March 26, 2010, while executing a

search warrant at 525 Somerset Place N.W. Compl. ¶ 10. In addition to the defendant currency,
the officers also discovered and seized about an ounce of cocaine base or crack, false-bottomed

containers, and paraphernalia commonly used to prepare drugs for illegal sale. Id. ¶¶ 11-12, 15.

Mr. Evans subsequently admitted that the crack cocaine found in his bedroom belonged to him,

and a specially trained police dog indicated that the defendant property, the currency, had been in

contact with a controlled substance. Id. ¶¶ 17, 20.

               On October 12, 2010, the United States commenced this civil forfeiture action by

filing a verified complaint for forfeiture in rem. The government then gave notice by publication

on the government’s forfeiture website and mailed notice to known potential claimants, including

Mr. Evans. See Affidavit in Support of Default [Dkt. No. 4] at 2 n.2. No claim to the defendant

property has been filed. On June 7, 2011, the government filed an affidavit in support of default,

see id., and on June 8, 2011, the Clerk of this Court entered a default. See Clerk’s Entry of

Default [Dkt. No. 5]. The Court finds as facts the representations made by the government in its

affidavit in support of default.

               The United States has now moved for entry of default judgment and a final order

of forfeiture to vest legal title to the defendant property and its ownership in the United States.

The Court concludes that the plaintiff is entitled to a default judgment under Rule 55 of the

Federal Rules of Civil Procedure and to a final order of forfeiture. Based on the government’s

well-pleaded allegations in the verified complaint for forfeiture in rem and its uncontested

affidavit, the Court finds that the defendant property, $9,928.00 in United States currency, is

money, negotiable instruments, securities, or other things of value furnished or intended to be

furnished by a person in exchange for a controlled substance, proceeds traceable to such an

exchange, or moneys, negotiable instruments, or securities used or intended to be used to

                                                  2
facilitate a violation of the federal Controlled Substances Act. As such, the defendant property is

subject to forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6). The Court finds that

the verified complaint for forfeiture in rem states a factual and legal basis for forfeiture. Further,

no defense to the forfeiture having been interposed, and no opposition having been made to the

motion for entry of a default judgment, the motion will be granted, and a final order of forfeiture

will be issued. An Order consistent with this Memorandum Opinion shall issue this same day.

               SO ORDERED.



                                                        /s/
                                                       PAUL L. FRIEDMAN
                                                       United States District Judge


DATE: March 27, 2012




                                                  3